Exhibit 99.1 Contact:Lily Outerbridge Investor Relations (441) 298-0760 PLATINUM UNDERWRITERS HOLDINGS, LTD. REPORTS FIRST QUARTER 2 HAMILTON, BERMUDA, April 22, 2009 – Platinum Underwriters Holdings, Ltd. (NYSE: PTP) today reported net income of $84.9 million, or $1.58 per diluted common share, for the quarter ended March 31, 2009. The results for the quarter include net premiums earned of $247.8 million, a decrease of 17.9% from the same quarter last year, net favorable development of $22.1 million, compared with net favorable development of $29.5 million in the same quarter last year, and net investment income and net realized gains on investments of $54.8 million, an increase of 5.3% from the same quarter last year. Michael D. Price, Platinum’s Chief Executive Officer, commented, “Platinum’s results in the quarter reflect strong current period underwriting gains, favorable prior period development, solid investment performance and active capital management.Our book value per share was $35.76 as of March 31, 2009, an increase of 3.4% from December 31, 2008, and reflects share repurchases and the conversion of our preferred shares during the quarter.” Mr. Price added, “During the quarter, we experienced more attractive underwriting conditions for property and marine than for casualty.The U.S. property catastrophe market continues to improve and we expect increased demand and higher pricing for the balance of the year.” Results for the quarter ended March 31, 2009 are summarized as follows: · Net income was $84.9million or $1.58 per diluted common share. · Net premiums written were $245.3 million and net premiums earned were $247.8 million. · GAAP combined ratio was 80.1%. · Net investment income was $34.2 million. · Net realized gains on investments were $20.6 million. Results for the quarter ended March 31, 2009 compared with the quarter ended March 31, 2008 are summarized as follows: · Net income decreased $20.2 million (or 19.3%). · Net premiums written decreased $51.0 million (or 17.2%) and net premiums earned decreased $54.1 million (or 17.9%). · GAAP combined ratio increased 1.7 percentage points. · Net investment income decreased $14.8 million (or 30.2%). · Net realized gains on investments increased $17.6 million. - 1 - Net premiums written for Platinum’s Property and Marine, Casualty and Finite Risk segments for the quarter ended March 31, 2009 were $141.8 million, $98.0 million and $5.5 million, respectively, representing 57.8%, 40.0% and 2.2%, respectively, of total net premiums written. Combined ratios for these segments were 77.0%, 82.8% and 107.8%, respectively. Compared with the quarter ended March 31, 2008, net premiums written decreased $27.1 million (or 16.0%) in the Property and Marine segment, $27.6 million (or 22.0%) in the Casualty segment and increased $3.6 million in Finite Risk segment. Total assets were $4.99 billion as of March 31, 2009, an increase of $63.8 million (or 1.3%) from $4.93 billion as of December 31, 2008. The increase in total assets reflects positive cash flow from operations, partially offset by share repurchases in the quarter.Cash, cash equivalents and fixed maturity investments were $4.31 billion as of March 31, 2009, an increase of $54.7 million (or 1.3%) from $4.26 billion as of December 31, 2008. Shareholders’ equity was $1.83 billion as of March 31, 2009, an increase of $20.1 million (or 1.1%) from $1.81 billion as of December 31, 2008.Book value per common share was $35.76 as of March 31, 2009 based on 51.2 million common shares outstanding, an increase of $1.18 (or 3.4%) from $34.58 as of December 31, 2008 based on 47.5 million common shares outstanding.Book value reflects share repurchases of $60.0 million at an average price of $26.66 per share and the conversion of our preferred shares during the quarter. Financial Supplement Platinum has posted a financial supplement on the Financial Reports page of the Investor Relations section of its website (Financial Supplement).The Financial Supplement provides additional detail regarding the financial performance of Platinum and its business segments. Teleconference Platinum will host a teleconference to discuss its financial results on Thursday, April 23, 2009 at 8:00 a.m. Eastern time.The call may be accessed by dialing 800-811-8824 (US callers) or 913-312-9324 (international callers), or in a listen-only mode via the Investor Relations section of Platinum’s website at www.platinumre.com.Those who intend to participate in the teleconference should register at least ten minutes in advance to ensure access to the call. The teleconference will be recorded and a replay will be available from 11:00 a.m.
